UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      1/16/2020


In re:

         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001
                                                                      03-MDL-01570 (GBD)(SN)

-----------------------------------------------------------------X              ORDER


SARAH NETBURN, United States Magistrate Judge:

         The Court has reviewed the January 10, 2020 letter from the Plaintiffs’ Executive

Committee (“PEC”). ECF No. 5484. To the extent the parties are seeking a judicial

determination as to whether certain claimants are eligible for compensation from the VSSTF

following passage of the United States Victims of State Sponsored Terrorism Fund Clarification

Act (the “Clarification Act”), the Court declines to do so. There is no “case or controversy”

before the Court, and any opinion on eligibility would therefore be an advisory opinion. See U.S.

CONST. art. III, § 2, cl. 1. If judgments are appropriate, the Court will enter them without concern

for whether they will be accepted by the VSSTF.

         Certain PEC lawyers indicate that they intend to file motions for judgments for

approximately 50 claimants who were injured on September 11, 2001. The Court requests that

such motions be filed on a rolling basis, beginning on January 21, 2020, and be filed by category

of injury. While the Court cannot guarantee that such motions will be decided by the February

19, 2020 VSSTF filing deadline, any motions filed after February 3, 2020 will not be considered

before the February deadline. Along with the motion(s) filed for the first category of injuries, the

Court requests a brief letter describing the remaining category of injuries to be filed and filing
dates. At this time, the Court does not anticipate engaging a Special Master but may elect to do

so once additional motions are filed.

SO ORDERED.




DATED:         January 16, 2020
               New York, New York




                                                2
